[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 246 
The general rule has been declared, based upon considerations of public policy and supported by many authorities, that, where a person gives information to the state's prosecuting officer charged by law with the duty of enforcing the criminal law, or the investigation and prosecution of probably committed crime, and that information tends to connect another with the commission of crime or the violation of the criminal law, and the informant states all the material facts bearing thereon within his knowledge, and leaves that officer to a discharge of his official duty and the exercise of his own judgment and responsibility, or, where such informant disclaims personal knowledge of the incriminating facts, or does not state the facts as of his own knowledge, and the officer thereafter brings the matter to the attention of the grand jury for their investigation of the facts upon probable cause in the premises, without more, the informant is not liable in an action for malicious prosecution under an indictment returned by that grand jury. That is to say, the matter being duly brought to the attention of the inquisitorial body or official for action on his or their own judgment and responsibility after an investigation of the facts on independent evidence as to the existence of probable cause; and the finding and return of the indictment not being induced by fraud, subornation of witnesses, suppression of testimony, or other like misconduct on the part of the defendant or its authorized agent, his action, in the premises, is referred to the lawful effort to punish a violation of the law; and in such a case the informant is not in any legal sense the responsible author of the prosecution, and cannot be held liable therefor. This is the consensus of judicial opinion, even where the independent action of the prosecuting officer has not been followed, as here, by the independent action of the grand jury. Ryan v. Orient Ins. Co., 96 Vt. 291, 119 A. 423; Halladay v. State Bank, 66 Mont. 111, 212 P. 863; Malloy v. Chicago, etc., R. Co., 34 S.D. 330, 148 N.W. 598; Burgess v. Singer Mfg. Co. (Tex.Civ.App.) 30 S.W. 1110; Fla. E. C. R. Co. v. Groves,55 Fla. 436, 46 So. 294; Burnham v. Collateral Loan Co.,179 Mass. 268, 60 N.E. 617; 18 Rawle C. L. 17, § 7. A convincing analogy will be found in two of our own cases (involving false imprisonment, not malicious prosecution), wherein it is declared that, "if the [arresting] officer acts solely upon his own judgment and initiative, the defendant would not be responsible even though he had directed or requested such action, and even though he *Page 248 
were actuated by malice or other improper motive." Standard Oil Co. v. Davis, 208 Ala. 565, 94 So. 754; Rich v. McInerny,103 Ala. 345, 15 So. 663, 49 Am. St. Rep. 32.
The following excellent statement of the reasons which underlie the rule, found in Ryan v. Orient Ins. Co., 96 Vt. 291,119 A. 423, is worthy of quotation here:
"A question of vital importance in the administration of the criminal law is raised by the first ground of the motion. The question has never arisen in this jurisdiction, although it has with some frequency been before the courts of other jurisdictions in recent years. The decided cases generally deal with prosecutions based upon the affidavit or complaint of a private individual, in which case the person making the affidavit is usually regarded as the prosecutor and held liable as such. But under the present procedure for instituting criminal prosecutions in this state, where the complaint is made by a prosecuting officer elected for the purpose, a different situation arises. Prima facie the prosecution is instituted and conducted by the public prosecutor, and the plaintiff in a subsequent suit for malicious prosecution has the burden of showing that the defendant in such suit was directly responsible for the institution or continuance of the proceedings complained of. It is of public concern that a citizen having reason to believe, or even suspect, that a crime has been committed, be permitted to direct the attention of the prosecuting officer towards its investigation, without exposure to the peril of being held liable for malicious prosecution in case of a failure of conviction. The criminal law does not enforce itself, but requires the agency of some informant to put it in motion. It is sometimes said that the action for malicious prosecution is not favored in law, and hence has been hedged about by limitations more stringent than those in the case of almost any other act causing damage to another. A recovery is allowed only when the requirements limiting it have been fully complied with. Especially is this so where the suit is brought, for the institution of criminal proceedings against the plaintiff, as public policy favors the exposure of crime, which a recovery against a prosecutor obviously tends to discourage. 18 Rawle C. L. 11, and cases there collected. The principles governing the rights and liabilities of the parties to an action for malicious prosecution are a compromise between the right of the individual to be free from arrest or prosecution upon a charge of which he is innocent and the right of the community to be protected from crime. Burnham v. Collateral Loan Co., 179 Mass. 268, 60 N.E. 617.
"While a defendant in an action for malicious prosecution is sufficiently a prosecutor to sustain an action against him, if the prosecution to which the plaintiff is subjected is instituted by the state's attorney at the defendant's instance and request, something more is required than that the defendant be shown to have given information which set the machinery of the law in motion. Burnham v. Collateral Loan Co., supra. A defendant has not 'caused a prosecution' in the sense that renders him liable when he acts only in subordination to the prosecuting attorney and under the latter's directions; nor when he states the bare facts as to the plaintiff's conduct to such attorney, leaving him to judge of the propriety of proceeding with the charge, where the attorney does not act in any way under the direction of the informant or the influence of the information thus received. In the action for malicious prosecution, where the proceeding complained of was begun by another, it must affirmatively appear as a part of the plaintiff's case that the defendant was the proximate and efficient cause of such proceeding. McClarty v. Bickel, 155 Ky. 254,159 S.W. 783, 50 L.R.A. (N.S.) 392; Thienes v. Francis,69 Or. 165, 138 P. 490; Malloy v. Chicago, etc., R. Co.,34 S.D. 330, 148 N.W. 598; Western Nat. Bank v. White,62 Tex. Civ. App. 374, 131 S.W. 828."
In that case, in discussing the effect given to the testimony of the prosecuting attorney, Hopkins, the court said on rehearing:
"Finally, what is said concerning the effect given Hopkins' testimony overlooks several important considerations. It is not claimed that there was any conflict in the evidence respecting what Hopkins did, but the point is made that a jury would not be bound to believe what he said, and would be at liberty to infer (against the fair import of his testimony) that the defendants instigated the prosecution and voluntarily furthered its continuance. Counsel fail to take into account the presumption attending official actions, which are presumed to be regular, unless the contrary is made to appear. Sargent v. Shepard, 94 Vt. 351, 111 A. 447. The presumption is, of course, rebuttable; but it stands until overcome by evidence. McKinstry v. Collins, 76 Vt. 221, 233, 56 A. 985. It cannot be removed by mere argument. The important, if not controlling, matters developed by Hopkins' testimony related to what he did. Starting with Hayes' written statement as a basis of investigation, he employed the means provided by law to determine whether there was probable cause for the prosecution. It must be presumed, the contrary not appearing, that his investigations disclosed probable cause. The fact that he thereupon issued the information and persisted in pressing the prosecution is sufficient of itself to show that he assumed the responsibility. That he in effect so testified merely confirms a fact otherwise established. We take occasion to call attention to these matters, although the point was not made at the argument."
The question is one of responsible causation, and, under all the authorities, and in accordance with general principles and sound public policy, the undisputed evidence in this case refutes the legal liability of this defendant.
This conclusion is in no wise affected by the consideration that this defendant desired that the plaintiff be indicted and punished, or sympathized with and aided Bohler, the Standard Oil Company's agent, in investigating the charge and conferring with the witnesses who had knowledge of the facts at first hand; or sympathized with and aided the prosecution of the case after the indictment was found. Nor is it of any significance that the defendant corporation, acting in these matters through its inspector, Keating, or any other of its officers, designedly and carefully refrained from doing anything *Page 249 
which might have rendered it liable as the Instigator of the indictment. Such prudence is not culpable, nor subject to any just criticism.
A co-operative design between Bohler and Keating, representing their principals, to bring all the facts of the case, through the witnesses who knew them at first hand, before the solicitor, to be by him presented to the grand jury for their independent action on that testimony, was in no sense a conspiracy to instigate a malicious prosecution. This defendant is not responsible for any statements made by Bohler, which it had a right to present to the solicitor, or to the grand jury, for whatever value it had, without incurring any liability on its own part as prosecutor, or as instigator of the prosecution.
In the consideration of this question, no part of the evidence has been overlooked; but there is nothing in it to change the essential facts of the case as above stated, or to show that the defendant surety company is legally responsible for the indictment and prosecution of the plaintiff. That responsibility must be placed where alone it belongs, upon the solicitor, and upon the grand jury that found the indictment.
For the reasons stated, a majority of the court — Justices SAYRE, THOMAS, BOULDIN, and the writer — are of the opinion that the general affirmative charge should have been given for the defendant, and that its refusal was error.
On the former appeal, the court's conclusion to the contrary — the evidence being substantially the same — was founded upon a misconception of the testimony of Solicitor Seibles, as is now plainly apparent, and that conclusion is not controlling here.
Defendant specifically objected to the following excerpt from the letter written in December, 1920, by the defendant's board chairman to the Standard Oil Company, which was offered as a whole by plaintiff:
"Prosecutions are difficult in the South, especially where thefts have been by employees of corporations, railroads, and oil companies, and local juries are very lenient with those who misappropriate property of corporations."
A majority of the court — ANDERSON, C. J., SAYRE, GARDNER, THOMAS, and BOULDIN, JJ., and the writer — are of the opinion that this matter was irrelevant to the issues, and probably highly prejudicial to the defendant, and that the trial court erred in overruling defendant's motion to exclude it.
The general rule has been correctly declared to be that, when the accused person has been arrested and held in the custody of an officer of the law, the person who has caused the arrest cannot be held responsible for the officer's wrongful and abusive treatment of the prisoner, not authorized, instigated, or ratified by the prosecutor. Marks v. Hastings, 101 Ala. 165,13 So. 297; Snead v. Jones, 169 Ala. 143, 53 So. 188. See, also, Walling v. Fields, 209 Ala. 389 (7), 96 So. 471. The correlative of this rule is, of course, that the prosecutor is liable to the accused for all legally recognized elements of damage resulting to him from the proper and lawful acts of the officer in arresting, keeping, and handling the accused, if such acts are the natural and probable incidents of his arrest and custody under the existing conditions.
This rule is illustrated by the case of Birmingham Bottling Co. v. Morris, 193 Ala. 627, 69 So. 85, where it was held proper to allow the plaintiff to testify that other persons were present when he was arrested. It is, we think, impossible to reconcile this decision with the decision in Marks v. Hastings, supra, where it was held error to allow the plaintiff to answer "how many persons were present when the arrest was made."
Both of these rules are in fact but specialized forms of the general principle that limits liability to the proximate results of wrongful conduct, and we are all now of the opinion that the rule, though correctly stated in Marks v. Hastings, supra, was there misapplied.
Here the plaintiff was allowed, over defendant's seasonable objection, to state that, after he had been arrested and handcuffed, he "went into the Crescent News dining room to get something to eat, and he [the officer in charge of him] wouldn't let me take the handcuffs off to eat." We cannot say, as a matter of law, that this particular conduct of the officer was wrongful or abusive of his authority in the premises. Whether it was, or was not, was a question of fact for the jury to determine under proper instructions, and hence the evidence was admissible, if that item of damage was comprehended in the special items of damage counted on in the complaint.
Among the statutory interrogatories propounded by plaintiff to defendant were the following:
"(75) State whether or not such claim adjuster, or any attorney, servant, agent, or employee for defendant gave any information to any prosecuting officer of the state of Alabama before June 1, 1921, with reference to any money alleged to be due by plaintiff to the Standard Oil Company, or any property alleged to be converted or embezzled by plaintiff which belonged to the said Standard Oil Company.
"(76) If so, who was such person, or who were such persons? What was their conversation with the defendant, and state to whom such person or persons gave such information, what was said by such persons or person, and what was said by such prosecuting officer, and who was present at the time?"
Defendant, over its objection that this matter was privileged from disclosure, was compelled to make answer. In this the writer thinks the trial court was in error. Such *Page 250 
evidence has been held inadmissible over and over again by the highest courts in the land.
In Vogel v. Gruaz, 110 U.S. 311, 316, 4 S. Ct. 12, 15,28 L. Ed. 158, often cited, and regarded as a leading case on the subject, it was said:
"The matter concerned the administration of penal justice, and the principle of public safety justifies and demands the rule of exclusion. In Worthington v. Scribner, 109 Mass. 487
[12 Am. Rep. 736] an action for maliciously and falsely representing to the Treasury Department of the United States that the plaintiff was intending to defraud the revenue, it was held that the defendant could not be compelled to answer whether he did not give to the department information of supposed or alleged frauds on the revenue contemplated by the plaintiff. The principle laid down in that case was, that it is the duty of every citizen to communicate to his government any information which he has of the commission of an offense against its laws; and that a court of justice will not compel or allow such information to be disclosed, either by the subordinate officer to whom it is given, by the informer himself, or by any other person, without the permission of the government, the evidence being excluded not for the protection of the witness or of the party in the particular case, but upon general grounds of public policy, because of the confidential nature of such communications. The authorities are collected and reviewed in that case."
In the Massachusetts case referred to it was further said by Mr. Justice Gray:
"The question now before us is not one of the law of slander or libel, but of the law of evidence; not whether the communications of the defendants to the officers of the treasury are so privileged from being considered as slanderous, as to affect the right to maintain an action against the defendants upon or by reason of them; but whether they are privileged in a different sense, so that courts of justice will not compel or permit their disclosure without the assent of the government to whose officers they were addressed. The reasons and authorities already stated conclusively show that the communications in question are privileged in the latter sense, and cannot be disclosed without the permission of the secretary of the treasury. And it is quite clear that the discovery of documents which are protected from disclosure upon grounds of public policy cannot be compelled, either by bill in equity or by interrogatories at law."
The decisions are so numerous, and their reasoning so conclusive, that the rule of exclusion in cases like this must be regarded as beyond the pale of controversy. Shinglemeyer v. Wright, 124 Mich. 230, 82 N.W. 887, 50 L.R.A. 129; Michael v. Matson, 81 Kan. 360, 105 P. 537, L.R.A. 1915D, 1; Gabriel v. McMullin, 127 Iowa, 426, 103 N.W. 355; Bazzell v. I. C. R. Co.,203 Ky. 626, 262 S.W. 966; In re Quarles et al., 158 U.S. 532,15 S. Ct. 959, 39 L. Ed. 1080; Marks v. Beyfus, 25 L. R. Q. B. Div. 494 (the leading English case).
In the case of Sullivan v. Hill, 73 W. Va. 49, 79 S.E. 670, Ann. Cas. 1916B, 1115, the court recognizes the rule, but holds it inapplicable there. So, also, in the case of Cole v. Andrews, 74 Minn. 93, 76 N.W. 962, and Riggins v. State,125 Md. 165, 93 A. 437, Ann. Cas. 1916E, 1117.
There are, as might be expected, a few cases in which the rule of exclusion has been denied. Granger v. Warrington (1846) 8 Ill. [3 Gilman] 299; Meysenberg v. Engelke, 18 Mo. App. 346
(contra, Pinson v. Campbell, 124 Mo. App. 260, 101 S.W. 621); Fite v. Bennett, 142 Ga. 660, 83 S.E. 515. Those cases, however, were based on the idea merely that there was no confidential relation of attorney and client, and took no account of the principle of public policy involved.
In State v. Rash, 2 Boyce (25 Del.) 77, 78 A. 405, the prosecuting attorney's informant was on trial for perjury committed on the trial of the accused, and on that issue the officer was allowed to testify as to the statements made to him by his informant. So, also, in People v. Roach, 215 N.Y. 592,109 N.E. 618, Ann. Cas. 1917A, 410, statements made by a witness — a deputy sheriff — to an attorney (not a prosecuting attorney) were held admissible to contradict some of his testimony for the state. In Riggins v. State, supra, the evidence was admitted for the same purpose. Those cases are obviously not in point.
This rule of exclusion is not applicable to communications made to nonofficial persons; and hence, as held on the former appeal (211 Ala. 114, 99 So. 636), verbal communications and letters that passed between defendant, or its agent Keating, and the Standard Oil Company, or its agent Bohler, were admissible in evidence, if relevant and competent. The opinion on that appeal went too far, however, in holding that communications between defendant and the solicitor were not protected from disclosure.
The foregoing discussion of this question presents the views and opinion of the writer and Mr. Justice THOMAS. The other members of the court do not wish to commit themselves thereto, and hence the question is not here decided.
Many other questions are presented by the assignments of error argued in briefs of counsel, but we deem it unnecessary to decide them.
For the errors noted, the judgment will be reversed and the cause remanded for another trial in accordance with this opinion.
SAYRE, THOMAS, and BOULDIN, JJ., concur.
ANDERSON, C. J., and GARDNER, J., concur in the reversal, but hold that the general charge for defendant was properly refused.
BROWN, J., dissents. *Page 251